Name: Commission Regulation (EC) No 3561/93 of 23 December 1993 fixing the import levies on rice and broken rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 12. 93 Official Journal of the European Communities No L 324/45 COMMISSION REGULATION (EC) No 3561/93 of 23 December 1993 fixing the import levies on rice and broken rice HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1 544/93 (2), and in particular Article 11 (2) thereof, Having regard to Commission Regulation (EEC) No 833/87 of 23 March 1987 laying down detailed rules for the application of Council Regulation (EEC) No 3877/86 on imports of rice of the long-grain aromatic Basmati variety falling within CN codes 1006 10, 1006 20 and 1006 30 (3), as last amended by Regulation (EEC) No 674/91 (4), and in particular Article 8 thereof, Whereas the import levies on rice and broken rice were fixed by Commission Regulation (EEC) No 2666/93 (*), as last amended by Regulation (EC) No 3454/93 (6), The import levies to be charged on the products listed in Article 1 ( 1 ) (a) and (b) of Regulation (EEC) No 1418/76 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 24 December 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 1993 . For the Commission RenÃ © STEICHEN \ Member of the Commission (') OJ No L 166, 25. 6. 1976, p. 1 . O OJ No L 154, 25. 6. 1993, p. 5. (3) OJ No L 80, 24. 3 . 1987, p. 20 . (4) OJ No L 75, 21 . 3 . 1991 , p. 29 . 0 OJ No L 245, 1 . 10. 1993, p. 4. O OJ No L 316, 17. 12. 1993, p. 12. No L 324/46 Official Journal of the European Communities 24. 12. 93 ANNEX to the Commission Regulation of 23 December 1993 fixing the import levies on rice and broken rice (ECU/tonne) Levies (6) I CN code Arrangement in Regulation (EEC) No 3877/86 0 ACP Bangladesh cm cm Third countries (except ACP) (3) 1006 10 21  141,33 289,87 1006 10 23  126,93 261,06 1006 10 25  126,93 261,06 1006 10 27 195,80 126,93 261,06 1006 10 92  141,33 289,87 1006 10 94  126,93 261,06 1006 10 96  126,93 261,06 1006 10 98 195,80 126,93 261,06 1006 20 11  177,57 362,34 1006 20 13  159,56 326,33 1006 20 15  159,56 326,33 1006 20 17 244,75 159,56 326,33 1006 20 92  177,57 362,34 1006 20 94  159,56 326,33 1006 20 96  159,56 326,33 1006 20 98 244,75 159,56 326,33 1006 30 21  219,81 463,48 1006 30 23  244,77 513,31 1006 30 25  244,77 513,31 1006 30 27 384,98 244,77 513,31 1006 30 42  219,81 463,48 1006 30 44  244,77 513,31 1006 30 46  244,77 513 »31 1006 30 48 384,98 244,77 513,31 1006 30 61  234,45 493,61 1006 30 63  262,78 550,27 1006 30 65  262,78 550,27 1006 30 67 412,70 262,78 550,27 1006 30 92  234,45 493,61 1006 30 94  262,78 550,27 1006 30 96  262,78 550,27 1006 30 98 412,70 262,78 550,27 1006 40 00  47,92 101,84 (') Subject to the application of the provisions of Articles 12 and 13 of Regulation (EEC) No 715/90 . O In accordance with Regulation (EEC) No 715/90, the levies are not applied to products originating in the African, Caribbean and Pacific States and imported directly into the overseas department of Reunion. ( 3) The import levy on rice entering the overseas department of Reunion is specified in Article 11a of Regulation (EEC) No 1418/76. (4) The levy on imports of rice, not including broken rice (CN code 1006 40 00), originating in Bangladesh is appli ­ cable under the arrangements laid down in Regulations (EEC) No 3491 /90 and (EEC) No 862/91 . (*) The levy on imports of rice of the long-grain aromatic Basmati variety is applicable under the arrangements laid down in amended Regulation (EEC) No 3877/86. (6) No import levy applies to products originating in the OCT pursuant to Article 101 ( 1 ) of Decision 91 /482/EEC, subject to the provisions of Decision 93/127/EEC.